Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Judy Naamat on 1/19/2022.
The application has been amended as follows: 
In claim 3, please amend “a switch circuit” to - - a switching circuit - -.
“6. (Currently Amended) The testing device of claim 3, …”

Allowable Subject Matter
Claims 1-4, 6-16, and 18-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 14, the prior art of record fails to teach or suggest wherein the electrical quantity applied to each test output conductors is toggled at a unique frequency having a unique period that is different than the frequency and period of the electrical quantity applied to the other test output conductors, wherein observance or measurement of a characteristic of the electrical quantity at each of the respective discrete DUT output conductors over the duration of the counting value counting from the lowest value to the highest vale provides for observing or measuring an indication of any 
Claims 2-4, 6-13, 15, 16, and 18-20, definite and enabled by the specification, are allowed through a dependence on one of allowed claims 1 and 14. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372. The examiner can normally be reached M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/STEVEN L YENINAS/Examiner, Art Unit 2868